Examiner’s Amendment
In communication with Applicant Representative on 08/04/22, subsequent to Examiner Initiated Interview dated 08/02//22, Attorney for Applicant, Mr. Vincent DeLuca, Registration Number 32,408, gave authorization for the following Examiner’s Amendment.  See also attached Interview Summary.



The application has been amended according to the attachment to examiner’s amendment – Claim Listing.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance. 
Applicant claims systems, methods, apparatus,  and  a non-transitory computer readable storage medium, and apparatus wherein the system as in claim 1 comprises one or more convolution engines and an interleave engine. The system performs as part of executing a deep neural network to perform a signal processing task, a convolution operation between an input tensor comprising a plurality of input elements and a filter comprising a plurality of filter weights.  
The one or more convolution engines are configured to perform a direct convolution between the input tensor and each of a plurality of sub-filters to generate a plurality of sub-output tensors comprising a plurality of output elements, each sub-filter comprising a subset of the filter weights of the filter. 
The interleave engine is configured to interleave the output elements of the plurality of sub-output tensors to generate a final output tensor for the convolution transpose operation.   Interleaving the output elements of the plurality of sub-output tensors to form the final output tensor for the convolution transpose operation comprises storing the output elements of each of the plurality of sub-output tensors in a storage unit and reading the output elements of the plurality of sub-output tensors from the storage unit in a predetermined order to form the final output tensor. 
The system is configured to perform the convolution transpose operation over a plurality of hardware passes of the system, wherein the one or more convolution engines are configured to generate a different subset of the plurality of sub-output tensors in each of the plurality of hardware passes.

Examiner is persuaded by Applicant arguments with respect to prior art on record, specifically Lele, not disclosing “interleaving the output elements of the plurality of sub-output tensors to form the final output tensor for the convolution transpose operation [as performed by the claimed interleave engine] compris[ing] storing the output elements of each of the plurality of sub-output tensors in a storage unit and reading the output elements of the plurality of sub-output tensors from the storage unit in a predetermined order to form the final output tensor” (Remarks filed 06/21/22 p. 9-10).  
None of the art of record disclose the limitation in combination with the remaining limitations wherein interleaving the output elements of the plurality of sub-output tensors to form the final output tensor for the convolution transpose operation comprises storing the output elements of each of the plurality of sub-output tensors in a storage unit and reading the output elements of the plurality of sub-output tensors from the storage unit in a predetermined order to form the final output tensor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571 270 3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182